DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) was filed on 7/6/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 4/6/2021 were accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10970469 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.
Instant Application
US 10970469 B2
1. A method comprising:

selecting, by a computing device, a file that defines a scripting language object from a first cascading style sheet (CSS) file;


selecting, by the computing device, another file that includes a variable for the scripting language object; and


generating, by the computing device, a second CSS file by replacement of at least one property from the file with the variable, 


the second CSS file configured to enable the computing device to render content referenced by the scripting language object based upon, at least in part, the variable.
1. A method comprising:

generating, by a computing device, a data file including at least one property from a first cascading style sheet (CSS) file, the at least one property defining a scripting language object;

generating, by the computing device, a scripting language file, the scripting language file including a scripting language variable for the scripting language object;

generating, by the computing device, a second CSS file by replacing the at least one property from the data file with the scripting language variable of the scripting language file; and

rendering, by the computing device, an element of a webpage referenced by the scripting language object based upon, at least in part, the scripting language variable of the second CSS file.

	All claimed elements of claim 1 in the instant application are contained in the claim(s) of the reference patent. The only difference is that the instant application claims “selecting” the files instead of generating them. However, the use of the files (via the rendering in the reference patent) can be interpreted as requiring a step of selecting the files that are used for the rendering, and as such the reference patent anticipates the instant application.

2. The method of claim 1 wherein the file includes information of the at least one property extracted from the first CSS file.

2. The method of claim 1 wherein the data file includes information of the at least one property extracted from the first CSS file.
3. The method of claim 1 wherein the file includes information of the variable in the second CSS file.

3. The method of claim 1 wherein the data file includes information of the scripting language variable in the second CSS file.
4. The method of claim 1 further comprising determining that a value of the scripting language object has changed in the another file by checking a flag for the scripting language object.

4. The method of claim 1 further comprising determining that a value of the scripting language object has changed in the scripting language file by checking a flag for the scripting language object.
5. The method of claim 4 further comprising updating a style of the content based upon, at least in part, determining that the value of the scripting language object has changed in the another file.

5. The method of claim 4 further comprising updating a style of the element based upon, at least in part, determining that the value of the scripting language object has changed in the scripting language file.
6. The method of claim 4 wherein determining that the value of the scripting language object has changed in the another file includes determining that the flag is set for the scripting language object.

6. The method of claim 4 wherein determining that the value of the scripting language object has changed in the scripting language file includes determining that the flag is set for the scripting language object.
7. The method of claim 5 wherein the style is updated through inline style.
7. The method of claim 5 wherein the style is updated through inline style.


Claims 8-14 recite substantially similar limitations to claims 1-7 respectively and are thus rejected along the same rationales.

Claims 15-20 recite substantially similar limitations to claims 1-6 respectively and are thus rejected along the same rationales.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mohan (US 20080141116 A1): Teaches inline editing of HTML files by inserting CSS.
Samuel (US 8191038 B1): Teaches editing a CSS document by changing values stored in placeholders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        


/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178